DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 05/07/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are currently pending.
Claims 1-16 are withdrawn from consideration due to an election made by the applicant in response to a restriction requirement. 
Claims 17-24 have been examined.




Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
           Group I, claim(s) 1-6, drawn to an electronic communication device, classified in CPC G06F 2213/3806.
            Group II, claim(s) 7-16, drawn to a method for performing proximity payments by using an electronic communication device, classified in CPC G06Q 20/327. 
III, claim(s) 17-24, drawn to verifying user credentials and device reader identifying data by a cloud platform to process a payment, classified in CPC G06F 21/44.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

          Group I-II lack unity of invention because even though the inventions of these groups require the technical feature of receive, via a wireless transceiver, a unique identifier from the device reader in response to the device reader detecting the electronic communication device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chitilian (US 20160012426).  Chitilian discloses a wireless beacon at a point of sale device sending a unique identifier of the wireless beacon when a communication device is in a proximity of the wireless beacon. 
Group I and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Group II and III lack unity of invention because the groups do not share the same or corresponding technical feature.

During a telephone conversation with Jamar Ray on Jan 25, 2022 a provisional election was made without traverse to prosecute the invention of Group III, claims 17-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian (US 20160012426), in view of Huang (CN 107194689).
Regarding claim(s) 17 and 21, Chitilian discloses:
           receiving user credentials from an electronic communications device (By disclosing, “the payment processing system hands-free module 141 may receive a user's username and password ([user credentials]) and allow the user 101 to access services provided by the payment processing system 140” ([0049] of Chitilian)); 
           verifying the received user credentials against data in a customer database (By disclosing, “An example payment processing system 140 comprises a payment processing system hands-free module 141 and a data storage unit 142. In an example embodiment, the user 101 has a user account with the payment processing system 140. In an example embodiment, the payment processing system hands-free module 141 manages the user account. For example, the payment processing system hands-free module 141 may receive a user's username and password and allow the user 101 to access services provided by the payment processing system 140” which means the username and password have to be verified so the payment processing system can allow the user to access services by the payment processing system ([0049] of Chitilian)); 
           receiving, from the electronic communications device, device reader identifying data (By disclosing, “the hands-free payment application 116 extracts data from the beacon, such as a beacon identifier, a merchant system name, communication technology requirements, or any other suitable information” ([0089] of Chitilian); “the user computing device 110 generates a token for a potential transaction … The token may comprise … the beacon identifier ([device reader identifying data]), …” ([0091] of Chitilian); and “the user computing device 110 transmits the token to the payment processing system hands-free module 141” ([0095] of Chitilian)); 
            device reader identifying data comprising a unique identifier for the device reader (By disclosing, “the user computing device 110 generates a token for a potential transaction … The token may comprise … the beacon identifier ([device reader identifying data]), …” ([0091] of Chitilian));
           verifying the device reader identifying data against data in a device reader database (By disclosing, “the payment processing system hands-free module 141 may compare the beacon identifier to a database to determine if the beacon identifier is registered and approved.” ([0097] of Chitilian));
          identifying order data based on the verified device reader identifying data (By disclosing, “the payment processing system hands-free module 141 may compare the beacon identifier to a database to determine if the beacon identifier is registered and approved. The payment processing system hands-free module 141 may compare a location of the user computing device 110, as transaction request ([order data]) to the payment processing system 140” ([0103] of Chitilian); and “In block 280, the payment processing system 140 conducts the transaction and transmits a confirmation to the merchant computing device 150” ([0132] and Fig. 2 of Chitilian)).          
          Chitilian does not disclose:
          the device reader identifying data comprising magnetic field data regarding a magnetic field produced by a device reader; and
          communicating, via the electronic communications device, the order data to a payment provider.  
          However, Huang teaches:
         the device reader identifying data comprising magnetic field data regarding a magnetic field produced by a device reader (By disclosing, a payment verification service platform broadcast magnetic field data produced by the ; and
          communicating, via the electronic communications device, the order data to a payment provider (By disclosing, a smart phone transmits a verification request message ([order data]) to a payment platform to process the payment; “the payment verification service platform may be integrated inside the payment platform”; “the verification request message includes: a dynamic transaction code, a transaction verification code, a payment platform identifier, an account of the user in the payment platform and a transaction amount” ([0011]-[0013] of Huang)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Chitilian in view of Huang to include device reader identifying data comprising magnetic field data regarding a magnetic field produced by a device reader; and communicating, via the electronic communications device, the order data to a payment provider.  Doing so would result in an improved invention because this would allow the location of the communication device being identified not only based on the beacon identifier, but also based on the magnetic field of the beacon device, thus providing a more accurate location; and this would also allow the payment being processed based on the particular location of the communication device such as including location specific promotions in the order data. 

Regarding claim(s) 18 and 22, Chitilian discloses:
          receiving, via the electronic communications device, payment confirmation data from the payment provider (By disclosing, “In block 290, upon a successful conducting of the transaction, the payment processing system 140 transmits a notification of the successful completion of the transaction to the user computing device 110” ([0135] and Fig. 2 of Chitilian)); and
          communicating receipt data to the electronic communications device for display on a display of the electronic communications device (By disclosing, “The notification provides the details of the transaction, such as the transaction amount, the product purchased, and other suitable details. The notification allows the user 101 an opportunity to quickly dispute the charge” ([0135] of Chitilian)).  

Regarding claim(s) 19 and 23, Chitilian does not disclose:
          wherein the magnetic field data comprises measurements of the magnetic field for three physical axes, the measurements made by a magnetic field sensor in the electronic communications device.  
          However, Huang teaches:
          wherein the magnetic field data comprises measurements of the magnetic field for three physical axes, the measurements made by a magnetic field sensor in the electronic communications device (By disclosing, “The receiving terminal includes at most three magnetic transmitting units, and the three magnetic .  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Chitilian in view of Huang to include techniques of wherein the magnetic field data comprises measurements of the magnetic field for three physical axes, the measurements made by a magnetic field sensor in the electronic communications device.  Doing so would result in an improved invention because this would allow the electronic communication device measure a more accurate magnetic field of the location by using the three dimensional axes.        

Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian (US 20160012426), in view of Huang (CN 107194689), and further in view of Boes (CN 105051779). 
Regarding claim(s) 20 and 24, Chitilian does not disclose:
          wherein the device reader database comprises crowdsourced data compiled from magnetic field data received from a plurality of customer devices. 
          However, Boes teaches: 
          wherein the device reader database comprises crowdsourced data compiled from data received from a plurality of customer devices (By disclosing, “The client then transmits the beacon identification code to the PSS 120 (step 302).” ([0112] and Fig. 3A of the original document of Boes); “As described above, in response to receiving the beacon identification code, the PSS 120 looks up the beacon location in the beacon database 265 with the beacon identification code” ([0137] and Fig. 4B of the original document of Boes); “The PN 200 may further include a plurality of client devices 102, each of which is used by one user 230” ([0077] of the original document of Boes)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving magnetic field data from a customer device in view of Boes to include a device reader database comprises crowdsourced data compiled from data received from a plurality of customer devices. Doing so would result in an improved invention because this would allow the claimed invention being used by all the registered customers, thus expanding the scope of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10034268 to Hazlewood for disclosing enabling communication with a user device using that user device’s magnetometer.
US 20150186874 to Govindarajan for disclosing wireless beacon communications through magnetic card readers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/DUAN ZHANG/Examiner, Art Unit 3685       

/JAY HUANG/Primary Examiner, Art Unit 3619